Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/22/2020 has been entered and fully considered. 
Claims 1,2,4,6,7,10,11,14,15,17,18,19,21,25,27 are pending, of which claims 14,25,27 were amended.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of Claim(s) 14,25 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Particularly, the patentability of a product claim is treated differently from a method of producing the product claim, 
such as MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
So, it is unclear what is included and excluded by the scope of claim language of the process claim language as being treated in a dependent apparatus.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 is an apparatus claim which is dependent upon at least one process claim.  Since, claim 27 is an apparatus claim the language is not treated the same in the process claim that it is dependent upon.
MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
Therefore, it is conceivable that a competing apparatus could infringe the apparatus claim(s), but was produced by a process that would not infringe the at least one process claim.  This is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 10, 11, 14, 15, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aging of carbon membranes under different environments (herein known as MENENDEZ).

With regard to claim 1, MENENDEZ teaches a method of making a carbon molecular sieve membrane comprising,, especially at abstract, page 738 Section 4
(i) providing a precursor polymer;, especially at a polymeric film, page 734, Section 2.1
(ii) heating said precursor polymer to a temperature where the precursor polymer undergoes pyrolysis to form the carbon molecular sieve membrane;, especially at The carbonisation of the polymeric film was carried out in a vertical tubular furnace (Carbolite) at a temperature of 700°C'; page 734, Section 2.1
(iii) cooling the carbon molecular sieve membrane to a temperature where no further pyrolysis occurs; and, especially at implicitly required to result in "The carbon membranes were stored at a temperature of 20+-2oC,"; page 734, Section 2.2
(iv) exposing the carbon molecular sieve membrane to a conditioning atmosphere comprised of a target permeate gas molecule, especially at the carbon membranes were stored in closed gas bottles filled with propylene (1 bar) (page 734, Section 2.2.3), "a polypropylene atmosphere was used for storing the carbon membranes" (page 736, Section 3.3; proppylene "C3H6" and "N2" is listed as a permeate gas at section 2.3

the target permeate gas molecule has size that is larger than any other gas in the conditioning atmosphere,, especially at the carbon membranes were stored in closed gas bottles filled with propylene (1 bar) (page 734, Section 2.2.3), ""the carbon membranes were stored in closed glass bottles filled with nitrogen (1 bar). Certified purity of nitrogen, 99.995% N2 , 02 < 4 ppm, H2O < 3ppm" (page 736, Section 2.2.2), within the scope of instant specification pg9ln17 "essentially 100% of the target permeate molecule"
the conditioning atmosphere is flowing through the carbon molecular sieve membrane for at least a portion of the exposing and the exposing is for at least 2 hours, especially at implicitly flowing through considering the lack of barrier in "the carbon membranes were stored in closed gas bottles filled with propylene (1 bar)" (page 734, Section 2.2.3), ""the carbon membranes were stored in closed glass bottles filled with nitrogen (1 bar). Certified purity of nitrogen, 99.995% N2 , 02 < 4 ppm, H2O < 3ppm" (page 736, Section 2.2.2) "1 week", section 1; the "storage" exposing overlaps the claimed range, fig 1-3

With regard to claim 4, MENENDEZ teaches 
wherein the temperature where no further pyrolysis occurs is from 20 to 40°C, especially at implicitly required to result in "The carbon membranes were stored at a temperature of 20+-2oC,"; page 734, Section 2.2

With regard to claim 6, MENENDEZ teaches 
wherein the conditioning atmosphere is comprised within claimed range of the target permeate gas molecule, especially at the carbon membranes were stored in closed gas bottles filled with propylene (1 bar) (page 734, Section 2.2.3), ""the carbon membranes were stored in closed glass bottles filled with nitrogen (1 bar). Certified purity of nitrogen, 99.995% N2 , 02 < 4 ppm, H2O < 3ppm" (page 736, Section 2.2.2), within the scope of instant specification pg9ln17 "essentially 100% of the target permeate molecule"

With regard to claim 7, MENENDEZ teaches 
wherein the conditioning atmosphere is continuously flowing through the carbon molecular sieve membrane the entire time of exposing, especially at section 2.3, fig 1-3

With regard to claim 10, MENENDEZ teaches 
wherein the conditioning atmosphere is at pressure within the claimed range, especially at 1 bar = 14.5 psi, sections 2.2.2 and 2.2.3

With regard to claim 11, MENENDEZ teaches 
wherein there is a pressure differential across the carbon molecular sieve membrane such that at least a portion of the gas feed is drawn through the carbon molecular sieve membrane, especially at P/Po is pressure differential across the carbon 

With regard to claim 14, MENENDEZ teaches 
wherein the exposing overlaps the claimed range, especially at fig 1-3, Section 3.1

With regard to claim 15, MENENDEZ teaches 
wherein the target permeate gas molecule is propylene, especially at page 734, Section 2.2.3

With regard to claim 19, MENENDEZ teaches , especially at section 2.3
(i) providing the carbon molecular sieve membrane of claim 1; and, especially at see discussion of claim 1
(ii) flowing the gas feed through said carbon molecular sieve membrane to produce a first stream having an increased concentration of the gas molecule and a second stream having an increased concentration of the other gas molecule, especially at section 2.3

With regard to claim 21, MENENDEZ teaches 
wherein the gas molecule and other gas molecule is propylene and propane, especially at section 3.3, fig 4,5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aging of carbon membranes under different environments (herein known as MENENDEZ).

With regard to claim 18, MENENDEZ teaches 
wherein the carbon molecular sieve membrane has a selectivity of the target permeate gas molecule within the claimed range, and the target permeate gas molecule is propylene and the selectivity is of propylene from propane, especially at section 3.3, fig 4,5; Comparative examples 5 and 2 of the present application which were produced with no conditioning step (namely using a pyrolyzed membrane as already known in the art) already demonstrates a propylene permeance of 19.3 GPU and propylene/propene selectivity of 36.6 (cf. a permance of 10 GPU and a selectivity of at least 35 in claim 18 of the present application); Thus, the claimed property of ‘a selectivity of the target permeate gas molecule of a permeance of 10 GPU at 35°C and the target permeate gas molecule is propylene and the selectivity is of propylene from propane,’ is taken to be necessarily present in the carbon molecular sieve membrane of MENENDEZ, since products of identical or substantially identical chemical structure or composition cannot 


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as obvious over Aging of carbon membranes under different environments (herein known as MENENDEZ) in view of US 20020000404 (herein known as MUTSAKIS).

With regard to claim 27, MENENDEZ does not specifically teach
a sealable enclosure comprised of: a plurality of carbon molecular sieve membranes, contained within the sealable enclosure; an inlet for introducing a gas feed comprised of at least two differing gas molecules; a first outlet for permitting egress of a permeate gas stream; and a second outlet for egress of a retentate gas stream
MUTSAKIS teaches 
a plurality of carbon membranes 22 contained within the sealable (via 28) enclosure 12, especially at abstract, para 24,27
 an inlet 14 capable of introducing a gas feed comprised of at least two differing gas molecules, especially at fig 2, para 19; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
 a first outlet 18 capable of permitting egress of a permeate gas stream, especially at figs 1,2, para 19
 a second outlet 16 capable of egress of a retentate gas stream, especially at figs 1,2, para 19

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 
 an inlet 14 capable of introducing a gas feed comprised of at least two differing gas molecules, especially at fig 2, para 19; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
 a first outlet 18 capable of permitting egress of a permeate gas stream, especially at figs 1,2, para 19
 a second outlet 16 capable of egress of a retentate gas stream, especially at figs 1,2, para 19 of MUTSAKIS with carbon molecular sieve membrane of MENENDEZ (with regard to claim 1 as discussed above) for filling the need of said components for carrying out the permselecitvites desired by MENENDEZ, especially at abstract


Allowable Subject Matter
Claim(s) 2,17,25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 12/22/2020have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Claims 1, 2, 4, 6, 7, 10, 11, 14, 15, 17-19, 21, 25, and 27 are pending in the current application. Claims 14, 25, and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite. Claim 27 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1, 4, 6, 7, 10, 11, 14, 15, 19 and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Menendez et al., “Aging of carbon membranes under different environments,” 39 Carbon 733-40 (2001) (“Menendez”). Claim 18 is rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Menendez. Claim 27 is rejected under 35 U.S.C. § 103 as obvious over Menendez in view of Mutsakis (US 2002/0000404 Al). Applicant respectfully requests reconsideration in view of the amendments and remarks presented herein."
In response, respectfully, the Examiner does not find the argument persuasive.  In response, respectfully, the Examiner does not find the argument persuasive. Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 5, particularly “Claims 14, 25, and 27 are amended as shown in the attached claim amendments. Claim 14 is amended to recite “exposing” rather than “time.” Claim 25 is amended to specify the gas molecule, other gas molecule, selectivity, and permeance. "
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of Claim(s) 14,25 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 5, particularly “Claim 27 is amended to properly depend from claim 1. The amendments are believed to be supported by the claims and specification as originally filed. No new matter has been entered through these amendments, and entry is respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Claim(s) 27 is an apparatus dependent upon a method which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the patentability of a product claim is treated differently from a method of producing the product claim, 
such as MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 
So, it is unclear what is included and excluded by the scope of claim language of the process claim language as being treated in a dependent apparatus.

Applicant argues at page(s) 5, particularly “As noted hereinabove, claims 14, 25, and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite. In particular, claim 14 is rejected for reciting “the time,” claim 25 is rejected for reciting “said selectivity and permeance,” and"
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of Claim(s) 14,25 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 5, particularly “claim 27 is rejected for reciting the “carbon molecular sieve membrane of Claim 1 "
In response, respectfully, the Examiner does not find the argument persuasive.  Claim 27 is an apparatus claim which is dependent upon at least one process claim.  Since, claim 27 is an apparatus claim the language is not treated the same in the process claim that it is dependent upon.
MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
Therefore, it is conceivable that a competing apparatus could infringe the apparatus claim(s), but was produced by a process that would not infringe the at least one process claim.  This is improper.

Applicant argues at page(s) 5, particularly “Without conceding to the merits of these rejections, Applicant has amended the claims in a manner believed to render these rejections moot. Therefore, Applicant respectfully requests withdrawal of these rejections."
In response, respectfully, the Examiner does not find the argument persuasive.  In response, respectfully, the Examiner does not find the argument persuasive. Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 6, particularly “As note hereinabove, claim 27 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form. Without conceding to the merits of this rejection, Applicant has amended claim 27 in a manner believed to render this rejection moot. Therefore, Applicant respectfully requests withdrawal of this rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Claim 27 is an apparatus claim which is dependent upon at least one process claim.  
MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
Therefore, it is conceivable that a competing apparatus could infringe the apparatus claim(s), but was produced by a process that would not infringe the at least one process claim.  This is improper.

Applicant argues at page(s) 6, particularly “As noted hereinabove, claims 1, 4, 6, 7, 10, 11, 14, 15, 19, and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Menendez. Applicant respectfully disagrees."
page(s) 6, particularly “Independent claim 1 recites a method of making a carbon molecular sieve membrane. The method includes, inter alia, “exposing the carbon molecular sieve membrane to a conditioning atmosphere comprised of a target permeate gas molecule, wherein said exposing occurs where no further pyrolysis occurs, the target permeate gas molecule has size that is larger than any other gas in the conditioning atmosphere, the conditioning atmosphere is flowing through the carbon molecular sieve membrane for at least a portion of the exposing and the exposing is for at least 2 hours.” (Emphasis added.)

page(s) 6, particularly ““A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814F.2d 628, 631, 2USPQ2d 1051, 1053 (Fed. Cir. 1987). Here, Menendez fails to disclose at least that “the conditioning atmosphere is flowing through the carbon molecular sieve membrane for at least a portion of the exposing,” as recited in independent claim 1.
page(s) 6, particularly “The Office cites Menendez p. 734, Section 2.2.3, as disclosing flowing of the conditioning atmosphere. (Office Action at p. 7.) However, Menendez merely discloses storing the carbon membrane in a gas bottle filled with propylene. (Menendez at p. 734.) There is no disclosure, or even an apparent contemplation, of flowing a conditioning atmosphere through the carbon membrane of Menendez. As would be understood by those having skill in the in the relevant art, the term “flowing” implies an active movement of the conditioning atmosphere through the
page(s) 7, particularly “membrane. In contrast, the term “storing” implies a passive submersion of the carbon membrane in the atmosphere.
In response, respectfully, the Examiner does not find the argument persuasive.  
"submersion" inherently involves that the material being "actively" submerged as material flows over the membrane; thus, the Applicant's argument agrees with the rejection, rather than allegedly "contrast".  

Applicant argues at page(s) 7, particularly “Claim 1 is, therefore, not anticipated by Menendez. Further, claims 4, 6, 7, 10, 11, 14, 15, 19, and 21 depend from claim 1 and are therefore not anticipated by Menendez for at least the same reasons claim 1 is not anticipated by Menendez."
In response, respectfully, the Examiner does not find the argument persuasive.  In response, respectfully, the Examiner does not find the argument persuasive. Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 7, particularly “For at least the above reasons, Applicant respectfully requests withdrawal of the rejection of claims 1,4, 6, 7, 10, 11, 14, 15, 19, and 21."
In response, respectfully, the Examiner does not find the argument persuasive.  In response, respectfully, the Examiner does not find the argument persuasive. Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 7, particularly “As noted hereinabove, claim 18 is rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Menendez. Applicant respectfully disagrees."
page(s) 7, particularly “Claims 18 depends from claim 1 and is therefore not anticipated by Menendez for at least the same reasons claim 1 is not anticipated by Menendez.

page(s) 7, particularly “In contrast, Menendez discloses that “storage of carbon membranes in propylene has a positive effect on permeance whereas permselectivities decrease slightly.” (Menendez abstract, emphasis added.) Thus, Menendez discloses the exact opposite of the presently claimed effect on selectivity. One of ordinary skill in the art would, therefore, learn from Menendez that storing a carbon membrane in an atmosphere of propylene decreases the membrane’s selectivity toward propylene, as opposed to the presently claimed subject matter.
page(s) 7, particularly “For at least these reasons, Applicant respectfully requests withdrawal of the rejection of claim 18.
In response, respectfully, the Examiner does not find the argument persuasive.  
Something which is old does not become patentable upon the dis-covery of a new property (MPEP 2112 -I)


Applicant argues at page(s) 8, particularly “As noted hereinabove, claim 27 is rejected under 35 U.S.C. § 103 as obvious over Menendez in view of Mutsakis. Applicant respectfully disagrees."


Applicant argues at page(s) 8, particularly “Claims 27 depends from claim 1. As noted above, Menendez fails to disclose, teach, or reasonably suggest at least that “the conditioning atmosphere is flowing through the carbon molecular sieve membrane for at least a portion of the exposing,” as recited in independent claim 1. Mutsakis is neither applied, nor appears able, to cure this deficiency of Menendez’s disclosure. For at least this reason, Applicant respectfully requests withdrawal of the rej ection of claim"
In response, respectfully, the Examiner does not find the argument persuasive.  "submersion" inherently involves that the material being "actively" submerged in a material flow over the membrane; thus, the Applicant's argument agrees with the rejection, rather than allegedly "contrast".  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 2712721166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/